EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Dean on May 12, 2022.

The application has been amended as follows: 

Claim 7 has been amended as follows:
The device as claimed in claim 6, characterized in that 

Claim 8 has been cancelled

Claim 14 has been amended as follows:
The device as claimed in claim 1, characterized in that in use a configured to be fastened to is less than 0.5 cm.

Claim 21 has been amended as follows:
A holding unit for at least one maxilla sensor or at least one mandible sensor for use in a device for measuring a relative position and/or relative movement of a mandible relative to a maxilla of a patient, wherein the holding unit is fastenable on the maxilla or on the mandible, 
wherein the holding unit is designed as a sensor shoe, which can be adhesively bonded on [[the]] respective teeth or a mandible accessory of the mandible or a maxilla accessory of the maxilla and the sensor shoe has a first curved surface region oriented facing toward a tooth in use with at least one position marking defined in a second curved surface region facing away from the tooth in use, 
the position marking is formed as a conical recess, a tip of which defines a zero point of the relationship of the at least one maxilla sensor or the at least one mandible sensor disposed in the holding unit to the relative position and/or relative movement of the mandible relative to the maxilla.

Claim 24 has been cancelled

Claim 26 has been amended as follows: On line 2 of the claim “the recess” has been amended to read -the conical recess-

Claim 31 has been amended as follows: On line 2 of the claim “the recess” has been amended to read -the conical recess-

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the claimed device for measuring a relative position and/or relative movement of a mandible relative to a maxilla of a patient, the device comprising a mandible accessory, a maxilla accessory, a plurality of holding units, each of the plurality of holding units designed as a sensor shoe, which can be adhesively bonded on teeth of the mandible or the maxilla of the patient, the maxilla accessory, or the mandible accessory, wherein the sensor shoe has at least one curved surface region oriented facing toward a tooth in use with at least one position marking defined in a second curved surface region facing away from the tooth, a mandible sensor arrangeable intraorally, a maxilla sensor arrangeable intraorally, and an analysis unit for determining the relative position and/or relative movement of the mandible relative to the maxilla on the basis of the positions determined by the mandible sensor, the maxilla sensor or both in combination with the other claimed limitations.
With respect to claim 17, the claimed method for determining a relative position and/or relative movement of a mandible relative to a maxilla of a patient using the device of claim 1 comprising arranging the mandible sensor on the mandible, recording sensor signals of the mandible sensor, and determining a relative position and/or relative movement between the maxilla and the mandible on the basis of the mandible sensor signals in combination with the other claimed limitations.
With respect to claim 21, the claimed holding unit comprising the holding unit designed as a sensor shoe, which can be adhesively bonded on respective teeth or a mandible accessory of the mandible or a maxilla accessory of the maxilla and the sensor shoe has a first curved region orientated facing toward a tooth in use with a least one position marking defined in a second curved surface region facing away from the tooth in use, the position marking is formed as a conical recess, a tip of which defines a zero point of the relationship of the at least one maxilla sensor or the at least one mandible sensor disposed in the holding unit to the relative position and/or relative movement of the mandible relative to the maxilla in combination with the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/12/2022